               Case 5:19-cr-00419-FB Document 1 Filed 06/05/19 Page 1 of 2

SEALED                                                 SEALEk                         FILED
                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS                               JU,-5      2019
                                 SAN ANTONIO DIVISION                             CLRjU.S. DISTRICT CLERK
                                                                                 WE    RN DISTRICT OF TEXAS
                                                                                 BY
 THE UNITED STATES OF AMERICA                     )                                                DEPUTY

         Plaintiff,



 MARIA CONSUELO CAMACHO,                          )
                                                  )
        Defendant.                                )


                      GOVERNMENT'S MOTION TO SEAL INDICTMENT

 TO THE HONORABLE JUDGE OF SAID COURT:

        Comes now the United States of America, by and through the United States Attorney for

 the Western District of Texas, and files this its Motion to Seal the Indictment in this cause, and

 would show the Court as follows:

                                                  I.

        On this date the United States has submitted to the Grand Jury a proposed indictment

 naming the Defendant in this cause, and the Grand Jury has returned a True Bill of Indictment.

 Because the Defendant has not been arrested and is not otherwise in custody, premature disclosure

 of this Indictment in the public record may afford the Defendant an opportunity to avoid

 apprehension. Such disclosure may additionally disrupt an on-going criminal investigation.

         Accordingly, the United States respectfully requests that this Court order that the

 indictment, warrant for defendant's arrest, and documents relating to this indictment remain sealed;

 provided, however, that a redacted copy of the indictment shall be delivered to the defendant at

 the time of said defendant's initial appearance (conducted pursuant to Rule 5, Fed.R.Crim.P.), or

 arraignment (conducted pursuant to Rule 10, Fed.R.Crim.P.), whichever is applicable.
              Case 5:19-cr-00419-FB Document 1 Filed 06/05/19 Page 2 of 2




       The United States further respectfully requests that this motion and the Court's order remain

under seal.

                                                     Respectfully submitted,

                                                     JOHN F. BASH
                                                     United tates Attorney
                                                       1

                                             By:     CH RLESJENK
                                                     Assistant United States Attorney
                                                     State Bar No. 375689
                                                     601 N.W. Loop 410, Suite 600
                                                     San Antonio, Texas 78216
                                                     Phone: 210 384-7150
                                                     Fax: 210 384-7118




                                                2
